DETAILED ACTION
	This is the first office action on the merits for 17/089,470, filed 11/4/2020.
	Claims 1-12 are pending, and are considered herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Additional Prior Art
	The Examiner wishes to apprise the Applicant of the following references, which are considered relevant, but are not currently applied in a rejection.
	Keller, et al. (U.S. Patent Application Publication 2012/0090660 A1)
Saelzer, et al. (U.S. Patent Application Publication 2006/0118162 A1)

Claim Objections
Claim 6 is objected to because of the following informalities: Claim 6 recites “an safety switch” in line 1. It is the Examiner’s position that this limitation should recite “a safety switch.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “an electrical panel” in line 5. This limitation is indefinite, because it is unclear whether this “electrical panel” is the same electrical panel recited in Claim 1, or a different electrical panel.
Claim 5 further recites “coupled to the inverter having a transfer switch” in line 1. This limitation is indefinite. There is insufficient antecedent basis for the limitation, because there is no prior recitation of “an inverter having a transfer switch.” The Examiner recommends amending the limitation to recite “coupled to the inverter, and a transfer switch.”
Claims 7 and 8 are indefinite, because of their dependence on Claim 5.
Claim 6 recites the limitation “ground clamp underwire.” This limitation is indefinite, because it is unclear whether the structure requires a clamp. The instant specification shows the “ground clamp underwire” as merely a wire, without a clamp (Fig. 1, paragraph [0032]). The Examiner recommends amending the limitation to recite “ground wire.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 9-10  are rejected under 35 U.S.C. 103 as being unpatentable over Curran (U.S. Patent Application Publication 2012/0313569 A1) in view of Estes (U.S. Patent Application Publication 2015/0001945 A1). 
In reference to Claim 1, Curran teaches a solar power system (Figs. 5A and 6, paragraphs [0044]-[0046] and [0048]-[0050]).
The solar power system of Curran comprises a folding rectangular frame 685 (Fig. 5A, paragraph [0046]).
The solar power system of Curran comprises one or more solar panels (i.e. one coupled to each frame 685, shown in Fig. 5A, with details shown in Figs. 1C-D) coupled to the folding rectangular frame.
Curran teaches that each one of the one or more solar is panels configured to generate direct current (DC) from solar radiation (paragraph [0048]).
The solar power system of Curran comprises an inverter coupled to the one or more solar panels to convert DC power into AC power for an alternating current (AC) load (Fig. 6, paragraph [0048]).
Curran teaches that the inverter has a management control module, corresponding to the controller features of item 740 (Fig. 6, paragraph [0048]).
The solar power system of Curran comprises a chargeable battery coupled to the inverter, corresponding to a battery in battery bank 770 (Fig. 6, paragraph [0048]).
The solar power system of Curran comprises a power interface coupled to the inverter and the chargeable battery. This power interface corresponds to the electrical output interface 750 (Fig. 6, paragraph [0048]), and is electrically coupled to the inverter and the chargeable battery.
Curran teaches that the power interface 750 is coupled to a “house/building” (paragraph [0048]). Therefore, this disclosure teaches that the power interface is coupled to an electrical panel associated with the AC load for transmitting the AC power to the AC load from the inverter and the chargeable battery, because AC couplings to houses and buildings require an electrical panel.
Alternatively, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have incorporated an electrical panel into the house/building to which the system of Curran, in order to meet electrical codes that require AC power within a house/building to be routed through an electrical panel.
It is noted that “for transmitting the AC power to the AC load from the inverter and the chargeable battery” is an intended use limitation of the claim. Fig. 6 teaches that the electrical output/power interface 750 is electrically connected to both the batteries and the inverter.
Therefore, the power interface 750 of Curran is structurally capable of transmitting the AC power to the AC load from the inverter and the chargeable battery.
Curran does not teach that the management control module 750 of the inverter detects when power associated with the DC is above peak power for the AC load; wherein when the management control module detects power above the peak power, the inverter directs excess power above the peak power to charge the chargeable battery. It is the Examiner’s position that this detection is not inherently present in the system of Curran.
To solve the same problem of providing a solar panel system with an associated inverter and battery, wherein the battery is charged by the solar panel, Estes teaches a control mechanism for a photovoltaic panel that is producing power, in which, if there is no request for power, the controller determines whether the associated batteries are fully charged, and, if not, charges them (Estes, Fig. 20, paragraph [0211]). This mechanism provides the benefit of providing charging to the battery system only in the case in which power is not required by another connected load.
	Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the inverter control system of Curran so that it can operate in the method of Estes, so that it operates in such a way such that if there is no request for power, the controller determines whether the associated batteries are fully charged, and, if not, charges them (Estes, Fig. 20, paragraph [0211]).
	Modifying the inverter control system of Curran so that it can operate in the method of Estes teaches the limitations of Claim 1, wherein the inverter detects when power associated with the DC is above peak power for the AC load (i.e. when there is no load request); wherein when the management control module detects power above the peak power, the inverter directs excess power above the peak power to charge the chargeable battery.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 
In reference to Claim 9, Curran teaches a solar power system (Figs. 5A and 6, paragraphs [0044]-[0046] and [0048]-[0050]).
The solar power system of Curran comprises a folding rectangular frame 685 (Fig. 5A, paragraph [0046])
The solar power system of Curran comprises one or more solar panels (i.e. one coupled to each frame 685, shown in Fig. 5A, with details shown in Figs. 1C-D) coupled to the folding rectangular frame.
Curran teaches that each one of the one or more solar is panels configured to generate direct current (DC) from solar radiation (paragraph [0048]).
The solar power system of Curran comprises an inverter coupled to the one or more solar panels to convert DC power into AC power for an alternating current (AC) load (Fig. 6, paragraph [0048]).
Curran teaches that the inverter has a management control module, corresponding to the controller features of item 740 (Fig. 6, paragraph [0048]).
The solar power system of Curran comprises a chargeable battery coupled to the inverter, corresponding to a battery in battery bank 770 (Fig. 6, paragraph [0048]).
Curran does not teach that the management control module 750 of the inverter detects when power associated with the DC is above peak power for the AC load and when power above the peak power is detected, the inverter directs excess power above the peak power to charge the chargeable battery. It is the Examiner’s position that this detection is not inherently present in the system of Curran.
To solve the same problem of providing a solar panel system with an associated inverter and battery, wherein the battery is charged by the solar panel, Estes teaches a control mechanism for a photovoltaic panel that is producing power, in which, if there is no request for power, the controller determines whether the associated batteries are fully charged, and, if not, charges them (Estes, Fig. 20, paragraph [0211]). This mechanism provides the benefit of providing charging to the battery system only in the case in which power is not required by another connected load.
	Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the inverter control system of Curran so that it can operate in the method of Estes, so that it operates in such a way such that if there is no request for power, the controller determines whether the associated batteries are fully charged, and, if not, charges them (Estes, Fig. 20, paragraph [0211]).
	Modifying the inverter control system of Curran so that it can operate in the method of Estes teaches the limitations of Claim 9, wherein the inverter detects when power associated with the DC is above peak power for the AC load (i.e. when there is no load request); wherein when the management control module detects power above the peak power, the inverter directs excess power above the peak power to charge the chargeable battery.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.
	In reference to Claims 2 and 10, Curran teaches that the folding rectangular frame comprises a first triangular frame (indicated in the inset of Fig. 5A below) and a second triangular frame (indicated in the inset of Fig. 5A below) coupled to the first triangular frame.
	Curran further teaches that the folding rectangular frame structure comprises a pair of hind legs 650/630 and 660/640/610 coupled to (i.e. structurally connected to) the second triangular frame (indicated in the inset of Fig. 5A below, paragraph [0044]). It is noted that “coupled to” does not require that the pair of hind legs are directly in contact with the second triangular frame.
	Curran further teaches that the folding rectangular frame structure comprises a pair of stabilizing bars 680 coupled to the first triangular frame and the second triangular frame (indicated in the inset of Fig. 5A below, paragraph [0046]). It is noted that “coupled to” does not require that the pair of hind legs are directly in contact with the second triangular frame.
	Curran further teaches that the folding rectangular frame structure comprises a plurality of solar rails (corresponding to the indicated side portions of the frame 685 indicated in the inset below) coupled to the first triangular frame and the second triangular frame.
Curran teaches that the solar panels are connected to the underlying frames, including the sides of the frames (Figs. 5A and 1C-D).
Therefore, Curran teaches that the side portions of the frame 685 are “for connecting the one or more solar panels to the folding rectangular frame.”	It is noted that “for connecting the one or more solar panels to the folding rectangular frame” is considered an intended use limitation of the claim.	The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.

    PNG
    media_image1.png
    529
    748
    media_image1.png
    Greyscale


Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Curran (U.S. Patent Application Publication 2012/0313569 A1) in view of Estes (U.S. Patent Application Publication 2015/0001945 A1) and Tomaso (U.S. Patent Application Publication 2012/0211059 A1).
In reference to Claims 3 and 11, modified Curran does not teach that each one of the pair of hind legs comprises: a recess in one end thereof; and a retractable ground screw coupled within the recess for securing the folding rectangular frame in the ground.
However, Curran teaches that the array of his invention may suitably be secured to the ground (paragraph [0047]).
To solve the same problem of deploying a solar array in the ground, Tomaso teaches a structure (Fig. 1, paragraph [0014]) in which ground screws 130 are used to secure the photovoltaic array into the ground.
Tomaso further teaches that the ground screw assembly structure provides the benefit of being fast and easy to assemble, while allowing a level installation, even on an uneven terrain (paragraphs [0004]-[0005]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified each hind leg (650/630 and 660/640/610) of the device of modified Curran to comprise a ground screw of Tomaso, and a recess to secure the ground screws of Tomaso, because Tomaso teaches that the ground screw assembly structure provides the benefit of being fast and easy to assemble, while allowing a level installation, even on an uneven terrain (paragraphs [0004]-[0005]).
Modifying each hind leg (650/630 and 660/640/610) of the device of modified Curran to comprise a ground screw of Tomaso, and a recess to secure the ground screws of Tomaso, teaches the limitations of Claims 3 and 11.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Curran (U.S. Patent Application Publication 2012/0313569 A1) in view of Estes (U.S. Patent Application Publication 2015/0001945 A1) and Reinhold (U.S. Patent Application Publication 2010/0269889 A1).
In reference to Claims 4 and 12, modified Curran does not teach that the folding rectangular frames comprise the clamps of Claims 4 and 12.
Curran is silent regarding the means by which the photovoltaic panels are secured to the frames of his invention.
To solve the same problem of securing photovoltaic panels to underlying frames, Reinhold teaches a structure in which a photovoltaic panel is secured to an underlying frame via structures 18 (Figs. 1 and 3) on the ends and sides of the frames, which Reinhold teaches may suitably be clamps (paragraph [0046]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used clamps on both the ends and sides of the frames of modified Curran to secure the solar panels of Curran to the frame structure of Curran, based on the teachings of Reinhold that this is a suitable way to secure photovoltaic panels to frames.
Using clamps on both the ends and sides of the frames of modified Curran to secure the solar panels of Curran to the frame structure of Curran, based on the teachings of Reinhold, teaches the limitations of Claims 4 and 12, wherein the folding rectangular frame further comprises: a plurality of end clamps, each respective one of the plurality of end clamps coupled to a respective one of the plurality of solar rails for coupling the one or more solar panels to the rectangular frame; and a plurality of mid-clamps coupled between each one or more solar panels for stabilizing each one or more solar panels in place.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Curran (U.S. Patent Application Publication 2012/0313569 A1) in view of Estes (U.S. Patent Application Publication 2015/0001945 A1), Sinha (U.S. Patent Application Publication 2004/0139689 A1), and Cruz (U.S. Patent Application Publication 2016/0056617 A1).
In reference to Claim 5, the Applicant is respectfully referred to the rejection of Claim 5 under 35 U.S.C. 112(b) above.
Curran further teaches that the device of his invention further comprises an electrical panel, as described in the rejection of Claim 1 above. For the purposes of examination, the electrical panel of Claim 5 is interpreted to refer to the electrical panel of Claim 1.
Modified Curran does not teach that the power interface comprises power inlet box coupled to the inverter, or a transfer switch, wherein the transfer switch is configured to switch a connection between the AC load from an electrical utility power supply to the inverter, or that the electrical panel comprises a solar back feed breaker that couples to receive the power from the inverter.
	To solve the same problem of providing electrical connection between a photovoltaic panel and an electrical grid, Sinha teaches such an electrical connection (Fig. 5, paragraph [0026]).
	The connection of Sinha comprises a power inlet box 512 coupled to an inverter 508 and a transfer switch 510 (Fig. 5, paragraph [0026]).
	Sinha teaches that the power inlet box 512 is an electricity usage meter, which provides the benefit of quantifying the amount of electricity supplied to the grid allowing the utility company to determine net rebates or charges (paragraph [0026]).
Sinha further teaches that the switch 510 provides the benefit of allowing the solar panels to be disconnected from the grid when desired, or in an emergency (paragraph [0026]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the power interface of modified Curran to comprise the power inlet box 512 and transfer switch 510 of Sinha, based on the teachings of Sinha regarding the benefits of these electrical components.
Modifying the power interface of modified Curran to comprise the power inlet box 512 and transfer switch 510 of Sinha teaches the limitations of Claim 5, wherein the power interface comprises: a power inlet box (corresponding to the power inlet box 512 of Sinha), coupled to the inverter (i.e. the inverter of Curran) having a transfer switch (corresponding to the transfer switch 510 of Sinha), wherein the transfer switch is configured to switch a connection between the AC load from an electrical utility power supply to the inverter; and an electrical panel (corresponding to the panel of the house/building of Curran, as described in the rejection of Claim 1 above) coupled to the transfer switch.
To solve the same problem of providing an electrical interface between a solar array and an electrical grid, Cruz teaches an electrical panel 30 having a solar back feed breaker 15/12 that couples to receive power from an inverter (Fig. 15, paragraph [0086]). Cruz teaches that the back feed breaker provides the benefit of delivering power to the grid or to the home or building being powered (paragraph [0086]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the electrical panel of modified Curran to comprise the back feed breaker of Cruz, because Cruz teaches that this back feed breaker provides the benefit of delivering power to the grid or to the home or building being powered.
Modifying the electrical panel of modified Curran to comprise the back feed breaker of Cruz teaches the limitations of Claim 5, wherein electrical panel has a solar back feed breaker that couples to receive the power from the inverter.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Curran (U.S. Patent Application Publication 2012/0313569 A1) in view of Estes (U.S. Patent Application Publication 2015/0001945 A1), and further in view of Brennan, et al. (U.S. Patent Application Publication 2014/0015324 A1) and Stoddard, et al. (U.S. Patent Application Publication 2014/0224325 A1).
In reference to Claim 6, modified Curran does not teach that the power interface further comprises a safety switch (AC) disconnect coupled to the inverter for disconnecting the inverter when the power surpasses a predetermined limit and for manually disconnecting the AC power form the AC load, or one or more ground rods coupled to a respective on of the pair of hind legs, or a ground clamp underwire coupled to the one or more ground rods.
To solve the same problem of providing a photovoltaic array connected to an inverter, an AC load, and a battery bank, Brennan teaches an electrical interface between a photovoltaic array 14 and an AC load 22, wherein the interface comprises an inverter 20 and a manual switch 32 (paragraph [0044]) arranged immediately downstream of the inverter, and between the inverter and the AC load 22 (Fig. 1, paragraphs [0028]-[0044]).
	Brennan further teaches that the manual switch 32 of his invention provides the benefit of providing life and equipment safety, or allowing maintenance and repair of the inverter (paragraph [0044]).
	Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the system of modified Curran to comprise a manual switch immediately downstream of the inverter, and between the inverter and the AC load, as in Brennan, to achieve the benefit of providing life and equipment safety, or allowing maintenance and repair of the inverter.
	Modifying the system of modified Curran to comprise a manual switch immediately downstream of the inverter, and between the inverter and the AC load, as in Brennan, teaches the limitations of Claim 6, wherein the power interface further comprises a safety switch (AC) disconnect coupled to the inverter for disconnecting the inverter when the power surpasses a predetermined limit and for manually disconnecting the AC power form the AC load.
	It is noted that “for disconnecting the inverter when the power surpasses a predetermined limit and for manually disconnecting the AC power form the AC load” is considered an intended use limitation of the claim.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.
To solve the same problem of providing a foldable photovoltaic array comprising an inverter, Stoddard teaches a photovoltaic array (Figs. 2A-B, paragraphs [0038]-[0044]) comprising a grounding rod 123 electrically coupled to legs supporting the photovoltaic array (Fig. 2B, paragraph [0042]), and a ground clamp underwire 122 coupled to the one or more ground rods (Fig. 2B, paragraph [0040]).
Stoddard teaches that the grounding rod/wire arrangement of his invention provides the benefits of electrically grounding the array and physically anchoring the array to the underlying surface (paragraph [0042]).
Therefore, absent a showing of persuasive of secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the system of modified Curran to comprise the ground rod/ground clamp underwire structure of Stoddard, Fig. 2B, connected to (i.e. at least electrically connected to) the pair of hind legs of modified Curran, to achieve the benefits of electrically grounding the array and physically anchoring the array to the underlying surface (Stoddard, paragraph [0042]).
Modifying the system of modified Curran to comprise the ground rod/ground clamp underwire structure of Stoddard, Fig. 2B, connected to (i.e. at least electrically connected to) the pair of hind legs of modified Curran teaches the limitations of Claim 6, wherein the system comprises one or more ground rods coupled to a respective on of the pair of hind legs; and a ground clamp underwire coupled to the one or more ground rods.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Curran (U.S. Patent Application Publication 2012/0313569 A1) in view of Estes (U.S. Patent Application Publication 2015/0001945 A1), Sinha (U.S. Patent Application Publication 2004/0139689 A1), Cruz (U.S. Patent Application Publication 2016/0056617 A1), and further in view of Brennan, et al. (U.S. Patent Application Publication 2014/0015324 A1).
In reference to Claim 7, modified Curran as applied to Claim 5 does not teach that the system of his invention comprises a safety switch disconnect coupled between the inverter and the power inlet box to enable manual disconnect of the power supplied to the AC load.
	To solve the same problem of providing a photovoltaic array connected to an inverter, an AC load, and a battery bank, Brennan teaches an electrical interface between a photovoltaic array 14 and an AC load 22, wherein the interface comprises an inverter 20 and a manual switch 32 (paragraph [0044]) arranged immediately downstream of the inverter, and between the inverter and the AC load 22 (Fig. 1, paragraphs [0028]-[0044]).
	Brennan further teaches that the manual switch 32 of his invention provides the benefit of providing life and equipment safety, or allowing maintenance and repair of the inverter (paragraph [0044]).
	Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the system of modified Curran to comprise a manual switch immediately downstream of the inverter, and between the inverter and the AC load, as in Brennan, to achieve the benefit of providing life and equipment safety, or allowing maintenance and repair of the inverter.
	Modifying the system of modified Curran to comprise a manual switch immediately downstream of the inverter, and between the inverter and the AC load, as in Brennan, teaches the limitations of Claim 7, wherein the system comprises a safety switch disconnect coupled between the inverter and the power inlet box to enable manual disconnect of the power supplied to the AC load.
	It is noted that “to enable manual disconnect of the power supplied to the AC load” is considered an intended use limitation of the claim.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Curran (U.S. Patent Application Publication 2012/0313569 A1) in view of Estes (U.S. Patent Application Publication 2015/0001945 A1), Sinha (U.S. Patent Application Publication 2004/0139689 A1), Cruz (U.S. Patent Application Publication 2016/0056617 A1), and further in view of Lai, et al. (U.S. Patent Application Publication 2019/0393826 A1).
In reference to Claim 8, modified Curran as applied to Claim 5 does not teach that the power interface further comprises an output connector couple to receive the power from the inverter, wherein the output connector is adapted to provide 220V AC to an electric car for power supply.
To solve the same problem of providing a solar panel array that supplies power to a battery and an inverter, Lai teaches a solar panel array that supplies power to an inverter, wherein the output of the inverter is adapted to provide 220 V AC power to an electric car (Fig. 2, paragraph [0027]).
This configuration provides the benefit of allowing charging of an electric car from solar power.
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the power interface of modified Curran so that the power interface further comprises an output connector couple to receive the power from the inverter, wherein the output connector is adapted to provide 220V AC to an electric car for power supply, as taught by Lai, to provide the benefit of allowing charging of an electric car from the photovoltaic array of modified Curran.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/Primary Examiner, Art Unit 1721